Title: To Thomas Jefferson from Robert Carson, 25 March 1807
From: Carson, Robert
To: Jefferson, Thomas


                        
                            
                            Mr. President and
                            Honoured Patron
                            
                            Augusta County Virginia March the 25th—1807
                        
                        I am not Ignorant of my own unworthiness in attempting to make known my Requests to my Bountiful Benefactor.
                            But hoping at least you will take it as a token of friendship knowing that a man will always apply to his friend in time
                            of trouble and distress and Confiding in and trusting to your Goodness extending itself to both low and high Rich and poor
                            and I owe 355 dollars But through sickness and Misfortune I am Reduced to the necesety of Borrowing and if I have found
                            favour in your eyes my Petition and my Request is that you would lend me two hundred dollars for 3 or 4 years at which
                            time I hope to be able to Compleatly satisfy you for the same for none is more able to spare and I hope more willing than
                            my Patron and my sincere wishes is that my lord will Grant me this favour and send it me By post to Brownsburgh Before the
                            first day of may and enable me to pay my debts and preseve my name among my Countrymen and I know as my lord is not
                            personaly acquainted with me he will hold it aventure to send it me for you have nothing But my word which I hope to
                            never violate But be asured sir you Could never do one of your sebjects a Greater favor then thus oblidge your sincerest
                            friend and wellwisher
                        
                            Robert Carson
                            
                        
                    